SOMEPYILLE, J.
The letters of administration issued to Watson were granted upon the representation, made by him, that the decedent died without leaving a will. This being untrue, the grant was voidable, and it was both the right and duty of the Probate Court to revoke such letters, as having been irregularly and improvidently granted. — Broughton v. Bradley, 34 Ala. 694; Jennings v. Moses, 38 Ala. 402.
The provisions of the Code, specifying certain causes for which an administrator may be removed, have no application to cases of this character, as several times heretofore adjudged by this court. — Curtis v. Williams, 33 Ala. 570; Dunham v. Roberts, 27 Ala. 701; Code, 1876, § 2386.
The power thus to revoke letters of administration, improvidently or irregularly issued, is one inherent in Probate Courts as a feature of their general jurisdiction, and may be exercised by them in proper cases, ex m.ero moi/a,, without application being made for such purpose by any one. — 1 Williams on Ex’rs (Perkins’ Ed.), 643-644, note (o); County Court v. Bissell, 2 Jones, (Law) N. C. 387; Curtis v. Williams, 33 Ala. 570. Section 2414 of the present Code (1876) only regulates this jurisdiction, so far as to make it mandatory upon the Probate Court to revoke letters granted as in case of intestacy, where a will is proved, and the executor therein named appears and claims letters testamentary. IJpon his compliance with the requisitions of the law, the court is required to grant to *326him letters testamentary. Our statutes no where abrogate this inherent power, nor limit its exercise to an application made by any particular person. The better practice, however, is to require an application in writing by the parties in interest who desire to invoke the jurisdiction in their behalf.
The letters granted Watson having been properly revoked, and all right of preference, conferred by the statute upon particular classes of persons, having been forfeited by lapse of time, the probate judge was iuvested with a large discretion in selecting a suitable person to succeed in the administration; and we can not see from the record that he has exercised it in such a manner as to violate any rule of law.
Judgment affirmed.